Citation Nr: 0706394	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00 00-112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a nervous 
condition. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a hearing at the RO before a local 
hearing officer in February 2000 and at a hearing before the 
undersigned in August 2001.

In September 2003 and April 2006, the Board remanded these 
issues for further development. 

The veteran also perfected appeals with regard to claims for 
service connection for residuals of frostbite of the lower 
extremities, and for a dental disability.  In October 2003 
the Huntington, West Virginia Ro granted the frostbite 
claims.  In April 2006, the Board denied the dental claim.


FINDINGS OF FACT

1.  The veteran's lung disorder is not related to service.

2.  The veteran's nervous condition is not related to 
service, and a psychosis was not identified during service or 
for many years after service. 


CONCLUSIONS OF LAW

1.  The veteran's lung disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran's nervous condition was not incurred in or 
aggravated by active service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2004, VA's Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claims for service connection.  

The October 2004 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the October 2004 VCAA 
letter contained a notation that the veteran was to send VA 
any information or evidence that he thought would support his 
claim.  This statement served to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal.  In a September 2006 supplemental statement of the 
case response, the veteran's representative stated that the 
veteran had no other information or evidence to submit, 
thereby demonstrating the veteran's actual knowledge of the 
need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the October 2004 letter.  The veteran 
received notice about the evidence needed to establish a 
rating or notice regarding an effective date in a May 2006 
letter.

VCAA notice should be provided prior to the initial decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Id.

There was a timing deficiency with the October 2004 and May 
2006 letters, because they were provided after the initial 
evaluation decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiencies were remedied by 
the readjudication of the claim after the notice was 
provided.  Id.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

A portion of the veteran's service medical records are 
missing and presumed to have been destroyed in the fire at 
the National Personnel Records Center (NPRC) in 1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA attempted to obtain additional service medical and 
alternate records February 2004; March, May and August 2005, 
but no additional records were found.  It is reasonably 
certain that further efforts to obtain the veteran's service 
medical records would be futile.  38 U.S.C.A. § 5103A.

VA has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
(VAMC) records and private medical records.  

The veteran underwent VA examinations for his lung disorder 
and nervous condition in June 2002.  Additionally, per the 
April 2006 remand instructions, the veteran underwent VA 
examination in June 2006 addressing his nervous condition and 
a VA records review in May 2006 for his lung disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 




Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for a lung disorder.

Factual Background

The only available service medical record is the veteran's 
July 1954 service separation examination.  At the time of the 
examination, there were no complaints or findings of a lung 
disorder.  In the notes and significant or interval history 
section of the report "none" was listed.  "None" was also 
listed in the summary of defects and diagnoses section of the 
report. 

On VA hospitalization in August and September 1974, the 
veteran complained of chest pain, but no pulmonary disease 
was identified.

In December 1988, the veteran was admitted to a private 
hospital with a diagnosis of acute pulmonary edema with 
congestive heart failure.  No history was recorded.

In November 1989, the veteran presented to a private hospital 
for evaluation of pneumonitis.  A chest X-ray showed evidence 
of minimal pulmonary edema and congestion.  The diagnosis was 
pneumontis, mild congestive heart failure and hypertensive 
cardiovascular disease.

In March 1991, the veteran presented to a private hospital 
with complaints of upper respiratory congestion and coughing 
for the past few days.  His lungs were clear, and no 
pulmonary disease was identified.

In April 1992, the veteran presented to the Biloxi, 
Mississippi VA Medical Center (VAMC) for a general medical 
examination.  He complained of shortness of breath when 
working.  The diagnostic report noted that his lungs were 
free of infiltrates.  The diagnosis was hypertensive 
cardiovascular disease and atrial fibrillation.

At the February 2000 hearing, the veteran testified that he 
experienced pneumonia in service, but that his 
hospitalization had been for frost bite and nerves.

In a statement submitted at the February 2000 and August 2001 
hearings, the veteran reported that he had developed 
pneumonia in each lung during service and had been flown to 
Japan for treatment.  He reported symptoms that had consisted 
of a productive cough.

In June 2002, the veteran underwent a VA examination for 
miscellaneous respiratory diseases.  The veteran reported 
that he fell sick in Korea in 1952 with fever, cough and 
chest pain in addition to frostbite in his legs and feet.  He 
was moved to Japan where he was hospitalized for seven to 
eight weeks.  He added that he had been diagnosed as having 
pneumonia.  He was discharged from the hospital after being 
treated successfully.  The veteran reported one episodes of 
pneumonia in the 1980's and another in the 1990's.  He also 
reported a chronic cough at night that had required cough 
medicine for many years.  He complained of a productive 
cough, but no hemoptysis.  He reported that he quit smoking 
about 25 years ago.  

On examination, the veteran's lungs were clear to 
auscultation with normal breath sounds.  His chest X-ray was 
normal with mild cardimegaly.  Pulmonary function tests 
revealed moderate restrictive diseases with marked decrease 
in single breath diffusing capacity (DSB).  The diagnosis was 
no significant lung diseases detected clinically at this 
time.  He did have a history of remote pneumonia in the past.

Per the April 2006 remand instructions, a VA doctor conducted 
a records review in May 2006.  The reviewer stated that while 
the veteran's pulmonary test in June 2002 revealed mild to 
moderate restrictive disease with decreased DSB, but the 
veteran's breathing condition clinically was "not 
significantly affected."  The reviewer concluded for this 
reason, that the veteran's breathing condition/respiratory 
condition was less likely than not related to his lung 
disease while he was in active service.

Analysis

With regard to the elements of service connection, the 
requirement for an in-service injury is satisfied as the 
veteran reported pulmonary symptoms during active duty.  Such 
symptoms are consistent with the circumstances of his 
service.

The remaining determinations involve whether there is a 
present disability and whether there is a causal relationship 
between the present disability and the disease or injury 
during service.  

While the VA examiner in June 2002 concluded that there were 
no significant lung diseases detected clinically, he did note 
that the veteran had moderate restrictive disease with 
decreased DSB.  Thus, a current disability has been shown.

The May 2006 reviewer provided the only competent opinion as 
to the relationship between the current disability and 
service.  That opinion was against such a link.

The veteran has stated that his current lung disorder is a 
result of pneumonia in service.  The veteran, however, is not 
a medical professional competent to render an opinion on 
matters of medical diagnosis or causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Because there is no competent medical evidence linking a lung 
disorder to a disease or injury in service, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection.  As such, the benefit of the doubt 
rule is not for application and the claim is denied.  See 38 
U.S.C.A. § 5107(b).

II.  Entitlement to service connection for a nervous 
condition.

Factual Background

The July 1954 service separation examination contains no 
findings referable to a psychiatric disability. 

In August 1974, the veteran was admitted to the Tuskegee, 
Alabama VAMC with complaints of being very nervous.  He 
remained extremely nervous throughout his entire hospital 
stay which lasted for 25 days until September 1974.  The 
diagnoses included anxiety.  No pertinent history was 
reported.

A week after being discharged from the hospital, the veteran 
was admitted to the Biloxi, Mississippi VAMC.  He presented 
with extreme psychomotor retardation, difficulty with 
concentration and extremely short attention span.  The 
diagnosis was psychotic depressive reaction.

In October 1974, the veteran was admitted to the Biloxi 
hospital with a diagnosis of schizophrenic catatonic.  

In May 1975, the veteran was admitted to the Tuskegee VAMC 
with complaints of "nerves."  The diagnosis was chronic, 
undifferentiated type schizophrenia in partial remission.

In April 1992, the veteran underwent a general VA medical 
examination.  The psychiatric and personality were grossly 
within normal limits.

Treatment notes from the Biloxi VAMC dated from April 1998 to 
February 1999 listed the veteran's diagnosis as anxiety 
disorder.

In October 1999, the veteran reported to the VAMC with 
complaints of anxiety and nervousness related to foot 
discomfort and pain.  The diagnosis was generalized anxiety 
disorder.

In a September 2000 letter a clerk at the Mobile Mental 
Health Center, stated that the veteran was a patient from 
August 1974 to April 1979.  However, his records had been 
destroyed.

At his hearings the veteran reported that psychiatric 
symptoms began in service and had continued thereafter.

In June 2002, the veteran underwent a VA psychiatric 
examination.  The veteran reported that he had had 
psychiatric symptoms, including anxiety, for the past 50 
years.  The diagnosis was a personality disorder not 
otherwise specified, adjustment disorder with depressive 
features, and anxiety by history.

Per the April 2006 remand instructions, the veteran underwent 
a comprehensive VA examination in June 2006.  The examiner 
noted that the veteran was a very poor historian and was able 
to give very little information.  The examiner noted that the 
veteran underwent psychiatric hospitalization for psychosis 
in the mid 1970's.  This was 20 years after his military 
service.  The veteran had not had any further psychiatric 
hospitalizations.  Therefore the examiner was uncertain 
whether the veteran was experiencing a brief psychotic 
episode in the 1970's, or if his psychosis might have 
resulted from some medical or organic issue that might have 
resulted in psychosis.  He noted that there was some 
indication of an abnormal EEG and the attending physician had 
some concern about organicity.  The examiner stated that this 
would help explain some of the veteran's memory problems as 
well as some of his psychotic behaviors in the past.

The examiner concluded that in the absence of any service 
medical records or any records just following the veteran's 
discharge, he was unable to conclude that the veteran's 
psychiatric conditions as likely as not resulted from 
military service without resorting to pure speculation.  The 
diagnosis was a personality disorder not otherwise specified, 
adjustment disorder with depressive features and anxiety by 
history.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of an adjustment disorder with depressive features 
and anxiety by history.

Although a personality disorder has also been diagnosed, such 
disorders are not recognized as diseases or disabilities for 
purposes of VA compensation.  38 C.F.R. § 3.303(c) (2006).

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

The veteran is competent to report psychiatric symptoms in 
service.  The separation examination belies a conclusion that 
these symptoms were present at service discharge, but they do 
not rebut the veteran's report of symptomatology and 
treatment during service.  Given the missing service medical 
records, the Board finds that the veteran's testimony and 
statements are sufficient to show in service disability.

There is, however, no competent evidence linking the current 
disabilities to service.  
The June 2006 VA examiner's opinion was against such a nexus.  
This is the only competent opinion as to the relationship 
between the current disabilities and service.

The veteran has previously received diagnoses of psychosis.  
Psychoses are recognized as chronic diseases for purposes of 
VA compensation.  38 C.F.R. § 3.309(a).  If a chronic disease 
is manifested to a compensable degree within one year of 
service, service connection is presumed.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is 
identified in service, manifestations of the same disease at 
any time after service will be service connected.  38 C.F.R. 
§ 3.303(b).  In this case, there is no evidence of a 
psychosis until many years after service, and a psychosis has 
not been demonstrated currently.  Accordingly, service 
connection is not warranted on a presumptive basis.

The veteran's statements that his nervous condition is a 
result of, or began in, service; are not competent.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.

Because there is no competent evidence linking a nervous 
condition to a disease or injury in service, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As such, the benefit 
of the doubt rule is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for a nervous condition is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


